DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated November 11, 2021.  Claims 1, 3, 4, 6-14 and 16-18 are presently pending and are presented for examination.  Of these claims, claims 6-11 are withdrawn from further consideration.

Claim Objections
Claims 17 and 18 are objected to for being dependent upon a rejected claim.

Rejection under 35 USC 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, as a result of the amendments of November 11, 2021, the claim merely recites intended use of using the parking assistance service management device on a moving vehicle.  Hence, the vehicle is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0268322, to Liu, in view of U.S. Patent Publication No. 2019/0035274, to Sabagh et al. (hereinafter Sabagh), and in further view of U.S. Patent No. 8,943,187, to Saylor.

As per claim 1, and similarly with respect to claims 12 and 13, Lui discloses a parking assistance service management device that manages a parking assistance service in which an agent provides parking assistance for a vehicle of a service user (e.g. see Abstract), the parking assistance service management device comprising: circuitry programmed to: receive user information including information indicating a position of the vehicle from a terminal of the service user (e.g. see Figs. 1 and 2A-2E, and paragraphs 0032-0034, wherein a DPIMS server ; select the agent providing the parking assistance for the vehicle based on the user information including the information indicating the position of the vehicle (e.g. see Figs. 1 and 2A-2E, and paragraphs 0036-0038, wherein the DPIMS server computer provides to the parking asset requestor 105 data pertaining to location and information of available mobile valet services 107, with respect to the requestor; also, with respect to information indicating a position of the vehicle, see para(s). 0008-0009, wherein, in one embodiment of the present invention, an on-demand mobile valet service is provided, para. 0041, wherein users would also request valet service at a given location meaning that their location would be provided to the valet service, and Figs. 2A-C, and paragraph 0034, and wherein the DPIMS does provide a list of available service providers based upon a selected radius by the user); transmit the information indicating the position of the vehicle to the terminal of the agent (e.g. see Figs. 1 and 2A-2E, and paragraphs 0039-0046, wherein the DPIMS server computer provides to a selected mobile valet service the location of the requestor).  
Lui fails to disclose transmit enablement data to the terminal of the selected agent, the enablement data being data for allowing the selected agent to operate the vehicle using the terminal of the selected agent.  However, Saylor teaches transmitting a “valet key” to a non-owner of the vehicle for the purpose of unlocking and 
With respect to the newly added feature of wherein the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user until the agent reaches the position of the vehicle, as indicated in the Final Office Action of August 16, 2021 to previously pending claim 16, Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a current location (e.g. see Fig. 0006) and until the vehicle reaches the 

As per claim 4, Lui, as modified by Saylor, teaches the features of claim 1, and Lui further discloses wherein the circuitry is programmed to select, based on the position of the vehicle and positions of each of a plurality of agent candidates, the agent to provide the parking assistance for the vehicle from the plurality of agent candidates (e.g. see rejection of claim 1, wherein parking asset requestor selects the mobile valet service to be utilized through the application and ultimately the 

As per claim 14, Lui, as modified by Saylor, teaches the features of claim 1, and Saylor further teaches wherein the enablement data includes authentication information configured to allow the agent to start an engine of the vehicle with the terminal of the agent (e.g. see Fig. 1E, and Col. 3, lines 19-32, wherein Saylor teaches transmitting a “valet key” to a non-owner of the vehicle for the purpose of unlocking and starting the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting access permission to a valet service provider for the purpose of allowing the service provider to valet the vehicle and secure the vehicle upon completion. 

As per claim 15, Lui, as modified by Saylor, teaches the features of claim 2, and Lui further discloses wherein the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user until the agent reaches the position of the vehicle, e.g. Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a 

As per claim 16, Lui, as modified by Saylor, teaches the features of claim 1, and Lui further discloses wherein the vehicle is on the move, (e.g. as indicated in the rejection under 35 USC 112(d), the Office notes that the claimed features comprises intended us and it therefor non-limiting. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu, in view of Saylor, and in further view of U.S. Patent Publication No. 2019/0035274, to Sabagh et al. (hereinafter Sabagh).

As per claim 3, Lui, as modified by Saylor discloses the features of claim 1, but fails to particularly disclose wherein the transmission unit transmits, to the terminal of the agent, information for specifying the vehicle to be displayed on a display of the terminal of the agent.  However, Sabagh teaches a valet parking system 10 that stores vehicle information, such as an image of the vehicle to be valeted, for use by the valet system (e.g. see paragraph 0031, 0036).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting an image of the vehicle to be valeted for the purpose of proper identification and rendering of valet services.

Response to Arguments
As can best be understood, Applicants first argue, with respect to the independent claims, that Liu fails to disclose all available mobile valet service providers on the list are transmitted information indicating the position of the vehicle and enablement data for allowing the agent to operate the vehicle.  However, notwithstanding the ‘select’ aspect of the claims, the Office fails to recognize where or how this feature is within, specifically or implied, within the claims.  Next, Applicant further argues that the newly added features to the independent claims, which was previously included in dependent claim 16, is not taught by Liu because Liu fails to disclose that the vehicle position of the service user repeatedly acquired until the agent reaches the position of the vehicle.  In presenting this argument, Applicant exclusively references paragraph 0006 of Liu.  However, as indicated in the amended rejection of the independent claims, and previously indicated in the rejection of dependent claim 16, this features is implied from a combination of teachings within Liu.  For example, Liu teaches that DPIMS is continuously updated based upon inputs from customers or parking asset requestors (i.e. from service user).  Figs. 2C depicts a service user on a mobile device of agent meaning that the service users position information is provided, continuously, to the DPIMS for relay to the agent.  Finally, the Office notes that upon the service user and agent coming in contact, there would be no need to continue the 

Allowable Subject Matter
Claim 17 would be allowable if amended to include all of the features of the claim(s) it depends upon.  The reason for holding claim 17 allowable is that the features of selection of an agent to provide parking assistance to a user being dependent upon the position of the user’s vehicle and the moving speed of the agent, in view of other claimed features and the prior art of record renders the claim, as well as dependent claim 18, novel and nonobvious. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669